                 Case 21-21228-JAD                     Doc 36          Filed 08/20/21 Entered 08/20/21 15:59:07     Desc Main
                                                                       Document     Page 1 of 1




                                              IN THE UNITED STATES BANKRUPTCY COURT
                                             FOR THE WESTERN DISTRICT OF PENNSYLVANIA


                  IN RE: Thanh D. Nguyen                                                               CHAPTER 13
                                                                Debtor(s)
                                                                                                   BKY. NO. 21-21228 JAD


                                         ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

                    To the Clerk:

                           Kindly enter my appearance on behalf of Deutsche Bank National Trust Company, as
                    Trustee, in trust for registered Holders of First Franklin Mortgage Loan Trust 2005-FFH3,
                    Asset-Backed Certificates, Series 2005-FFH3 and index same on the master mailing list.



                                                                  Respectfully submitted,


                                                                  /s/ ${s:1:y:_________________________}
                                                                      Brian Nicholas
                                                                      20 Aug 2021, 09:57:01, EDT

                                                                  Brian C. Nicholas, Esq. (317240) ${c:1:n:bcn:att-y}
                                                                  Maria D. Miksich, Esq. (319383) ${c:1:n:mdm:att-y}
                                                                  Rebecca A. Solarz, Esq. (315936) ${c:1:n:ras:att-y}
                                                                  KML Law Group, P.C.
                                                                  BNY Mellon Independence Center
                                                                  701 Market Street, Suite 5000
                                                                  Philadelphia, PA 19106
                                                                  412-430-3594
                                                                  bkgroup@kmllawgroup.com




Document ID: 26242cf49577831ec7efc982993da454e53e5fb11a7a05fcd93c26b79d3d27f3
